Action to recover damages for the wrongful death of plaintiff’s intestate wherein it is alleged that he was negligently struck and killed by a train. Resettled order denying motion for further examination before trial of defendant as an adverse party, by certain of its motormen, conductors and guards, reversed on the facts, without costs, and motion granted to the extent of directing the examination of all of the engineers available who operated east-bound trains which arrived at the Nostrand Avenue station at four-ñve, four-thirteen, four-twenty-two, four-thirty-two and four-forty-three p. m. on October 17, 1940, as to ah the relevant and competent facts *906concerning the operation of such trains with respect to their contact, if any, with the body of the decedent at the track area adjoining the platform of that station- and otherwise denied, without costs, the examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.